DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-6 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/20/2021 were filed in compliance with the provisions of 37 C.F.R. 1.97 and have been considered by the Examiner.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 08/31/2021 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 08/03/2021. The Applicant’s claims 1-6 remain pending. The Applicant amends claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a) Claim 1, lines 13-16, the Applicant asserts the limitation “the execution of the charge-discharge processing includes the control unit fluctuating up and down an output voltage of a converter such that values of a charge-discharge current of the battery are dispersed to a given degree or greater.” The Examiner is unsure of the exact meaning of the above limitation. More specifically, the Examiner is unsure of the meaning of the “values of a charge-discharge current of the battery are dispersed to a given degree or greater.” For instance is the dispersion of the current over a matter of time or over a certain value? Is the dispersion of the current simply limiting the current or removing the extra current (i.e., dumping the current). For purposes of compact prosecution, the Examiner is assuming “dispersed to a given degree or greater,” is the same as limiting the charge-discharge current to a given degree or greater. 
(b) Claims 2-6 are rejected for depending on claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. On pages 6-7, the Applicant presents previous arguments which have been addressed in previous Office Actions by the Examiner. For sake of compact prosecution, the Examiner invites the Applicant to review the Examiner’s responses to said arguments in the previous Office Actions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung), in further view Hanyu et al. U.S. P.G. Publication 2006/0164034 (hereinafter, Hanyu).
Regarding Claim 1, Kelty teaches a vehicle control device configured to …[calculate] a battery used as a backup supply of electric power to a vehicle during … driving (determine battery state of the backup battery (i.e., secondary battery, while the vehicle is operating, Kelty, Paragraphs 0026, 0032, 0035, and Figures 3 and 4), the vehicle control device comprising: 
-a processor configured (controller, Kelty, Paragraph 0024 and Figure 1) as: 
-a setting section that sets a first travel section based on a fluctuation in an input-output current of the battery that is predicted based on map (setting allowed output of the battery based on a first travel section (i.e., desired location and the input-output of the current of the battery based on the desired location), Kelty, Paragraphs 0057-0059 and Figure 3); …
	Kelty does not teach a vehicle control device to include a control unit that executes a charge-discharge processing in a travel route for the automated driving excluding the first travel section, such that the charge-discharge processing is executed when the vehicle travels in the travel route excluding the first travel section and is not executed when the vehicle travels in the first travel section.
	Fukui teaches an autonomous vehicle, wherein the autonomous vehicle monitors the charge-discharge state of the battery for any type of travel route (e.g., a second travel route R is calculated during the second travel route, which is not the first travel route, thus excluding the first travel route and also not executing when the vehicle travels in the first travel section) (Fukui, Paragraphs 0015-0017 and 0023 and Figures 1-3). The charge-discharge process is monitored via the current and voltage of the battery (Fukui, Paragraphs 0017 and 0023 Figures 2-3). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device of Kelty to include a control unit that executes a charge-discharge processing in a travel route for the automated driving excluding the first travel section, such that the charge-discharge processing is executed when the vehicle travels in the travel route excluding the first travel section and is not executed when the vehicle travels in the first travel section as taught by Fukui.
	It would have been obvious because monitoring the state of the battery avoids needless charging of the battery system or a low battery system (Fukui, Paragraph 0024).
However, Kelty and Fuji do not teach a vehicle control device to include a calculation unit that calculates the internal resistance value of the battery based on the values of the charge-discharge current of the battery that are obtained when the charge-discharge processing is executed. 
Sung teaches calculating the internal resistance value of a battery based on the measured current and voltage values for a vehicle when the vehicle is being operated (i.e., the measured current and voltage values can be values of the charge-discharge current for example) (Sung, Paragraphs 0023-0031 and Figure 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device to include calculating the internal resistance value of the battery when the vehicle travels in a travel route and a calculation unit that calculates the internal resistance value of the battery based on values of a current and a voltage of the battery that are obtained when the charge-discharge processing is executed as taught by Sung.
It would have been obvious because determining the internal resistance of a battery allows for better battery management and battery diagnostic (e.g., determine if the battery is failing due to temperature) (Sung, Paragraph 0005).
	Kelty, Fuji, and Sung do not teach the vehicle control device to include the execution of the charge-discharge processing includes the control unit fluctuating up and down an output voltage of a converter such that values of charge-discharge current of the battery are dispersed to a given degree or greater.
	Hanyu teaches the vehicle system wherein the voltage and current fluctuates (Hanyu, Paragraphs 0108). Moreover, Hanyu teaches a vehicle system wherein the vehicle system tries to suppress the fluctuations of voltage and current (e.g., suppress (Hanyu, Paragraphs 0108-0111 and 0113-0114 and Figure 11). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device of Kelty to include the execution of the charge-discharge processing includes the control unit fluctuating up and down an output voltage of a converter such that values of charge-discharge current of the battery are dispersed to a given degree or greater as taught by Hanyu. 
	It would have been obvious because trying to suppress the fluctuations ensures a more constant voltage and current which reduces the loss and increases the efficiency of the system (Hanyu, Paragraphs 0003-0004). 
Regarding Claim 4, Kelty, as modified, teaches the vehicle control device according to claim 1.
	Kelty does not teach the vehicle control device to include the calculation unit calculates the internal resistance value of the battery from a gradient of a current-voltage characteristic of the battery.
Sung teaches calculating the internal resistance value of a battery based on the measured current and voltage values (Sung, Paragraphs 0023-0031 and Figure 1). Moreover, the calculations can be derived form a gradient of a current-voltage characteristic graph (Sung, Paragraphs 0032-0033). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device of Kelty to 
It would have been obvious because determining the internal resistance of a battery (either through calculations or a graph) allows for better battery management and battery diagnostic (e.g., determine if the battery is failing due to temperature) (Sung, Paragraph 0005).
Regarding Claim 5, Kelty, as modified, teaches the vehicle control device according to claim 1, wherein the setting section sets the first travel section to be a travel section where the predicted fluctuation in the input-output current of the battery is larger than a specified reference (setting allowed output of the battery based on a first travel section (i.e., desired location and the input-output of the current of the battery based on various parameters such as the driver, heating and cooling of the vehicle, weather, etc. are all predicted fluctuations of the battery, which can be larger than a set threshold (e.g., SOC values)), Kelty, Paragraphs 0041 and 0057-0059 and Figure 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung), in further view Hanyu et al. U.S. P.G. Publication 2006/0164034 (hereinafter, Hanyu), in further view of Iwagami et al. U.S. P.G. Publication 2014/0358365 (hereinafter, Iwagami)
Regarding Claim 2, Kelty, as modified, teaches the vehicle control device according to claim 1, wherein the control unit … newly initiated when the vehicle travels in a second travel section that is set to extend from a position where the first travel section starts, to a position that is before the first travel section and separated from the first travel section by a specified distance in the travel route (new desired location set by driver, which is longer than a first travel section, before a first travel section, and can be separated from the first travel section via a distance, Kelty, Paragraphs 0035-0037 and 0057-0058). 
Kelty does not teach the vehicle control device to include prohibiting the charge-discharge processing.
Iwagami teaches detecting a fluctuation of the battery state (e.g., overload) and based on the fluctuation of the battery state prohibiting the processing (i.e., determining) of the battery state (Iwagami, Paragraph 0042). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device to include prohibiting the charge-discharge processing for detecting the battery state as taught by Iwagami.
It would have been obvious because prohibiting the determining of the battery state when fluctuations or major variations occurs ensures accurate steady-state readings are reflected as the status of the vehicle and unwarranted errors during diagnosis processing are not triggered (Iwagami, Paragraph 0042). 
	However, Kelty and Fuji do not teach a vehicle control device to include calculating the internal resistance value of the battery.
(Sung, Paragraphs 0023-0031 and Figure 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control device to include calculating the internal resistance value of the battery as taught by Sung.
It would have been obvious because determining the internal resistance of a battery allows for better battery management and battery diagnostic (e.g., determine if the battery is failing due to temperature) (Sung, Paragraph 0005).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung), in further view Hanyu et al. U.S. P.G. Publication 2006/0164034 (hereinafter, Hanyu), in further view of Sugiyama et al. U.S. P.G. Publication 2016/0304080 (hereinafter, Sugiyama).
Regarding Claim 3, Kelty, as modified, teaches the vehicle control device according to claim 1, wherein the first travel section includes at least one of: …
-a downhill … operation of the vehicle is performed (determine route and if route includes downhill, Kelty, Paragraphs 0024 and 0037).  
	Kelty does not teach the vehicle to include a curve where a steering operation of the vehicle is performed and [a downhill] where a braking operation of the vehicle is performed. 
(Sugiyama, Paragraph 0025). Moreover, Sugiyama teaches a steep gradient, wherein in braking operation occurs which allows regeneration of power (Sugiyama, Paragraphs 0025 and 0035-0047).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Kelty to include a curve where a steering operation of the vehicle is performed and [a downhill] where a braking operation of the vehicle is performed as taught by Sugiyama.
It would have been obvious because factoring in downhill and steering to a route helps a vehicle determine vehicle energy management (Sugiyama, Paragraphs 0019-0026, 0034-0047, and 0042-0046 and Figure 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty et al. U.S. P.G. Publication 2012/0041626 (hereinafter, Kelty), in view of Fukui et al. U.S. P.G. Publication 2015/0263541 (hereinafter, Fukui), in further view of Sung et al. U.S. P.G. Publication 2016/0116546 (hereinafter, Sung), in further view Hanyu et al. U.S. P.G. Publication 2006/0164034 (hereinafter, Hanyu), in further view of Matsubara U.S. P.G. Publication 2009/0172093 (hereinafter, Matsubara).
Regarding Claim 6, Kelty, as modified, teaches the vehicle control device according to claim 2.
Kelty does not teach the vehicle control device to include the second travel section is set on the basis of a time required for the charge-discharge processing for detecting a battery state of the battery which includes calculating the internal resistance value of the battery.
Matsubara teaches determining the time required to process a desired request or state (Matsubara, Paragraphs 0024, 0026, and 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control device to include the second travel section is set on the basis of a time required for the charge-discharge processing (as taught by Matsubara) for detecting a battery state of the battery (as taught by Fukui) which includes calculating the internal resistance value of the battery (as taught by Sung).
	It would have been obvious because determining the time required to process a request or state allows for more accurate times, which is a convince for end users (Matsubara, Paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667